         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia
                  PERRY SMITH,

                                              Plaintiff,
                                                                                    JUDGMENT IN A CIVIL CASE


                                            V.                                    CASE NUMBER:        CV 118-187

                  DR. YOUNG; MS. POWELL, Medical Director; TAYLOR,
                  Physician's Assistant; CAIN, Physician's Assistant; MS.
                  SHELTON, Deputy Warden of Care and Treatment; and
                  WARDEN PHILBIN,

                                              Defendants.



                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                     IT IS ORDERED AND ADJUDGED
                     pursuant to the Order adopting the Report and Recommendation dated January 10, 2019 and

                     overruling Plaintiff's objections, this case is dismissed without prejudice as a sanction for Plaintiff's

                     abuse of the judicial process. This action stands closed.




            01/10/2019                                                          Scott L. Poff
           Date                                                                 Clerk



                                                                                (By) Deputy Clerk
GAS Rev 10/1/03
